USCA1 Opinion

	




                                [Not for Publication]                                For the First Circuit                                ____________________       Nos. 96-2114, 96-2115                                HOBBY HORIZONS, INC.,                                     Appellees,                                         v.                             JORGE O. AND JUDITH SAPERE,                                     Appellants.                                ____________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Douglas P. Woodlock, U.S. District Judge]                                ____________________                                       Before                               Torruella, Chief Judge,                            Bownes, Senior Circuit Judge,                              and Stahl, Circuit Judge.                                ____________________            Albert Auburn for appellant.            John Yannis for appellees.                                ____________________                                   AUGUST 6, 1997                                ____________________                      Per Curiam.    Upon Appellees' Jorge O. and Judith            Sapere ("Saperes") motion, the bankruptcy court held Appellant            Hobby Horizons, Inc. ("Hobby") in contempt for willfully            violating the automatic stay,  see 11 U.S.C. S 362(a), and            awarded compensatory damages to the Saperes, but declined to            award punitive damages. The district court affirmed the            bankruptcy court. Hobby now appeals the finding of contempt            and the grant of a bankruptcy discharge to the Saperes. The            Saperes appeal the denial of punitive damages. We affirm for            substantially the same reasons as the district court and add            only a few additional comments.                       We exercise independent review of the bankruptcy            court's decision in an appeal from a district court's review,            granting "no special deference to the district court's            determinations."  Grella v. Salem                                               Five                                                    Cent                                                         Savings                                                                 Bank, 42            F.3d 26, 30 (1st Cir. 1994). Typically we review the            bankruptcy court's findings of fact for clear error, but            subject its conclusions of law to                                              de                                                 novo review.  See                                                                   id. In            this case the bankruptcy court made no findings of fact,            forcing the district court to make its own findings from the            record. Accordingly, we independently reviewed the record in            analyzing this appeal.                       We are satisfied that the record amply supported the            district court's findings of fact that Hobby willfully violated            the stay. Hobby continued pursuing the Saperes despite notice            of the bankruptcy filing. On that basis, neither the                                         -2-            bankruptcy court nor district court erred in holding Hobby in            contempt. See                           Vahlsing v.                                       Commercial Union Ins. Co.                                                               , 928 F.2d            486, 490 (1st Cir. 1991) (indicating that violation of stay            requires either willfulness under 11 U.S.C. S 362(h) or other            common law or statutory basis for liability).                       We also find that both courts correctly determined            that the Saperes' debt to Hobby was discharged, despite the            fact that the Saperes did not list Hobby as a creditor, because            Hobby had notice of the filing.   See 11 U.S.C. S 523(a)(3)            (indicating that discharge is effective with respect to            unlisted creditor who had notice or actual notice of the case            in time to submit a timely proof of claim). Should Hobby            continue to insist that this is not a no asset case, it may            proceed in accordance with the bankruptcy rules and procedures            in its efforts to establish that fact.                       Finally, we affirm both courts' decisions not to            award punitive damages to the Saperes. The bankruptcy court            declined to impose punitive damages because it found that Hobby            acted out of ignorance rather than malice. While we do not            condone Hobby's actions, we note that Hobby has been required            to compensate the Saperes for its conduct. We find no abuse of            discretion in the denial of punitive damages.      See In                                                                         re            Strumpf, 37 F.3d 155, 159 (4th Cir. 1994),    rev'd                                                                 on                                                                     other            grounds, Citizens Bank of Maryland v. Strumpf, 116 S. Ct. 286            (1995).                                         -3-                                          3                      For the reasons exhaustively explained in the            district court's opinion, we affirm.                      Affirmed.  Costs to Appellant.                                          -4-                                          4